 

Case 1:20-cv-11069-AJN Document 15 Filed 01/19/21 Page 1 of 2

rispe soy
DOCUMENT.

DOCH
DATE FILED 1/19/21

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Mattel, Inc.,

Plaintiff,
20-cv-11069 (AJN)
_y—
ORDER
The entities doing business on Amazon.com under the
brand name Bargbeigo, under the store name Nightstars,
and/or under the business name Guangzho Zhehong
Network Technology Co., LTD, John Doe Nos. 1-5, and
ABC Entity Nos. 1-5,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

The Show Cause hearing scheduled for January 22, 2021 at 12 P.M. is hereby
rescheduled to 9:00 A.M. The conference will proceed remotely by teleconference. The parties
may access the conference by dialing (888) 363-4749 and entering access code 9196964.

The Court will unseal this case unless Plaintiff files a letter with the Court demonstrating
cause for why the case should remain under seal at this time. The Plaintiffhas until January 20,
2021 to file the letter.

Plaintiffs are to serve this Order on Defendants within 24 hours and file an affidavit of
service with the Clerk of Court within 24 hours of serving that order. Plaintiffs have not filed the
affidavit of service that was ordered in the Court’s December 30, 2020 Show Cause Order. If
Plaintiff has not served Defendants the Show Cause Order and accompanying papers, Plaintiff
must notify the Court via letter immediately. If Plaintiff has served Defendants, Plaintiff is to
file an affidavit of service within 24 hours. Plaintiffs are also to email the affidavits to the Court

at NathanN YSDChambers@nysd.uscourts.gov.

  

ELECTRONICALLY FILED}

 

 

 
 

Case 1:20-cv-11069-AJN Document 15 Filed 01/19/21 Page 2 of 2

SO ORDERED. A i ! -
Dated: January 19, 2021 \)

New York, New York

 

ALISON J. NATHAN
United States District Judge

 

 
